DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 8, 10, 13, and 14 of U.S. Patent No. 11,117,471. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully encompass the subject matter of the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veraart (US 5,118,055).
Referring to Claim 1: Veraart discloses a system for improved motion control in a linear drive system, comprising: 
a track (12) including a plurality of track segments (e.g. straight segment B1-4, curved segment B5-8, switch segment B11-12) (Fig. 1), wherein: 
each of the plurality of track segments includes a plurality of drive coils (18) positioned along the corresponding track segment (Fig. 2), 
each of the plurality of drive coils has a first width (DVF) (Fig. 3), and 
each of the plurality of track segments is divided into a plurality of blocks (individually B1-10 of Fig. 1 or 50 and 52 of Fig. 3), wherein at least one of the plurality of blocks has a second width (BDP), the second width less than the first width (Fig. 1); 
a plurality of movers (20) operative to travel along the track, wherein each mover includes at least one drive member (22), the at least one drive member operative to propel the corresponding mover along the track responsive to electromagnetic fields generated by each of the plurality of drive coils (Col. 3, lines 34-46) (Fig. 2); 
a controller (44) operative to: 

allow each of the plurality of movers to travel along the track only within each of the plurality of blocks assigned to the corresponding mover (Col. 4, lines 41-44).

Referring to Claim 2: Veraart discloses a system wherein: 
each of the plurality of movers (20) has a first length, 
each of the at least one drive members (18) has a second length, and the first length is greater than the second length (Fig. 2).

Referring to Claims 3 and 13: Veraart discloses a system wherein a portion of one of the plurality of track segments (e.g. straight segment B1-4, curved segment B5-8, switch segment B11-12), defined by the first width of one of the plurality of drive coils, includes a first block (S1), selected from the plurality of blocks, and a second block (B3), selected from the plurality of blocks, and wherein a first mover (20), selected from the plurality of movers, is assigned the first block and a second mover (20), selected from the plurality of movers, is assigned the second block (Col. 7, lines 1-16) (Fig. 3).

Referring to Claims 4 and 9: Veraart discloses a system further comprising a memory operative to store the second width of each of the plurality of blocks, wherein the controller (44) is further operative to dynamically change the second width (BDP) of at least a portion of the plurality of blocks as the plurality of movers travel along the track (Col. 10, lines 40-64) (Fig. 3).

Referring to Claims 5 and 10: Veraart discloses a system wherein three blocks (50 and 52 within B2 and 50 within B3) selected from the plurality of blocks, are defined within the first width (DVF) for each of the plurality of coils (Fig. 3).

Referring to Claim 8: Veraart discloses a system for improved motion control in a linear drive system, comprising: 
a plurality of track segments (e.g. straight segment B1-4, curved segment B5-8, switch segment B11-12) defining a track (Fig. 1), wherein: 
each of the plurality of track segments includes a plurality of first drive members (18) positioned along the corresponding track segment (Fig. 2), 
each of the plurality of first drive members has a first width (DVF) (Fig. 3), and 
each of the plurality of track segments is divided into a plurality of blocks (individually B1-10 of Fig. 1 or 50 and 52 of Fig. 3), wherein at least one of the plurality of blocks has a second width (BDP), the second width less than the first width (Fig. 1); 
a plurality of movers (20) operative to travel along the track, wherein each mover includes at least one second drive member (22), the at least one second drive member operative to engage the plurality of first drive embers along each of the plurality of track segments to propel the corresponding mover along the track wherein one of the first and the second drive member generates an electromagnetic field and the mover travels along the track segment responsive to the electromagnetic field (Col. 3, lines 34-46) (Fig. 2); 
a controller (44) operative to: 

allow each of the plurality of movers to travel along the track only within each of the plurality of blocks assigned to the corresponding mover (Col. 4, lines 41-44).

Regarding the instant claimed steps of method claims 15-18 and 20, note that the operation of the prior structure of claims 1 and 3-5 inherently requires the method steps as claimed.

Allowable Subject Matter
Claims 6, 7, 11, 12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 11, and 19, Veraart fails to teach dividing the first width, i.e., the width of the drive coils, into three blocks with respective dynamic widths, wherein “the second block has a second dynamic width equal to the first width of the corresponding drive coil minus a summation of the first dynamic width and the third dynamic width,” as variously recited in claims 6, 11, and 19. The Examiner finds that dividing the drive coil width in this specific manner would require an improper degree of hindsight reasoning.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to controlling linear drive systems and/or dynamic spacing of vehicles: US-20190084781-A1; US-20180327009-A1; US-5127599-A; and US-5116002-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617